 

 

 

 

 

 

 

 

 

 

 

 

UNITED STATES DISTRICT COURT TRANSCRIPT ORDER COURT USE ONLY
NORTHERN DISTRICT OF CALIFORNIA Please use one form per court reporter. DUE DATE:
CAND 435 CJA counsel please use Form CUA24
{CAND Rav. 08/2018) Please read instructions on next page.
1a. CONTACT PERSON FOR THIS ORDER 2a. CONTACT PHONE NUMBER 3. CONTACT EMAIL ADDRESS
Courtney Conzalez (888) 725-1890 Courtney @scoverniaw.com
1b, ATTORNEY NAME (If different) 2b. ATTORNEY PHONE NUMBER | 3. ATTORNEY EMAILADDRESS
Susanne N. Scovern (888) 725-1890 Scovern@scovernlaw.com
4, MAILING ADDRESS (INCLUDE LAW FIRM NAME, IF APPLICABLE) 5. CASE NAME 6. CASE NUMBER
SCOVERN LAW epee
201 Spear Street, Suite 1105 In re JUUL Labs, Inc, Products Liability 18-cv-02499
San Franciso, CA 94105 =
8. THIS TRANSCRIPT ORDER IS FOR:
7. COURT REPORTER NAME ( FOR FTR, LEAVE BLANK AND CHECK BOX)—» CJ FTR GC APPEAL G CRIMINAL G In forma pauperis (NOTE: Court order for transcripts must be attached)
JoAnn Bryce CUNON-APPEAL = @I CIVIL CJA: Do not use this form: use Form GJA24.

 

 

9, TRANSCRIPT(S} REQUESTED (Specify portion(s) and date(s) of proceeding(s) fer which transcript is requested), format(s) & quantity and delivery type:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

a. _ HEARING(S) (OR PORTIONS OF HEARINGS) b. SO aro af POR ont paper or condenecdl) ¢. DELIVERY TYPE (Choose one per line)
ome] pee | Fe] coment, | te | mem | mm [mee | era | cer | vor [ees] or | ete, | “ee | me

06/12/2019} W.H.O. MTD | Full ® Oo Oo ® oO O oO Oo Oo © Oo oO
Oo Oo 0 oO 0 oO oO 0 0 oO
oO oO oO oO oO Oo oO ° Oo Oo O 0.
oO oO O oO oO oO oO Oo 0 Oo O. O
oO O oO 0 Oo oO QO Oo oO Oo oO oO
oO oO oO O oO Oo oO Oo oO oO oO ©

10. ADDITIONAL COMMENTS, INSTRUCTIONS, QUESTIONS, ETC:

ORDER & CERTIFICATION (11. & 12.) By signing betow, I certify that | will pay at! charges (deposit plus additional). 12, DATE

+2. SIGNATURE ig/Susanne Scovern 07/31/2019

 

 

 

 

Clear Form

 

 

 

 

Save as new PDF

 

 

 

 
